ALD-146                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 10-3714
                                 ___________

                              TORMU E. PRALL,
                                                               Appellant

                                       v.

    JOSEPH L. BOCCHINI, JR.; ARTHUR R. SYPEK, JR.; CHARLES ELLIS;
        PHYLLIS OLIVER; MICHELLE R. RICCI; BRIAN M. HUGHES;
 KELVIN S. GANGES; ANDREW A. MAIR; SARAH G. CROWLEY; J. MCCALL;
     E. WILLIAMS; T. WILKIE; NURSE PETE S.; DR. ROBERT ROTH; DR.
    GOORIAH; SOCIAL WORKER LYDIA; WILLIAM J. MOLEINS; CHRIS
HOLMES; JIMMY BARNES; JAMES DRUMM; RON WANGER; JAMES KEIL; LT.
   ALAIMO; CRYSTAL RAUPP; MS. ISHMAEL; SHIRLEY STEPHENS; SGT.
   NEWSOM; ORTIZ; JOHN DOE 1-25; JOHN MOES 1-10; JOHN ROES 1-99
                ____________________________________

                 On Appeal from the United States District Court
                          for the District of New Jersey
                           (D.C. Civ. No. 10-cv-01228)
                  District Judge: Honorable Freda L. Wolfson
                  ____________________________________

                 Submitted for Possible Summary Action Pursuant to
                      Third Circuit LAR 27.4 and I.O.P. 10.6
                                  March 24, 2011
          Before: SCIRICA, HARDIMAN, and VANASKIE, Circuit Judges

                         (Opinion filed : April 6, 2011)
                                  _________

                                   OPINION
                                   _________
PER CURIAM

       Tormu E. Prall appeals pro se from the order of the District Court denying him

leave to proceed in forma pauperis (“IFP”). He also seeks leave to proceed IFP on

appeal. Prall’s motion to proceed IFP on appeal is granted, and we will vacate the

District Court’s judgment and remand for further proceedings.

       Prall is a New Jersey prisoner with “three strikes” under the Prison Litigation

Reform Act (“PLRA”). See 28 U.S.C. § 1915(g). Accordingly, he may not proceed with

a civil action or appeal without pre-paying the filing fee unless he “is under imminent

danger of serious physical injury.” Id. The danger must be imminent at the time the

complaint is filed. See Abdul-Akbar v. McKelvie, 239 F.3d 307, 312 (3d Cir. 2001).

       Prall filed the IFP motion at issue here along with a complaint in the District

Court. His complaint is premised largely on his position that he is a “conscientious

objector” to the New Jersey criminal justice system. As relevant here, however, Prall

also alleges that he was housed in a cell with “blood and feces” on the floor and that his

complaint about those conditions led “correction officers to slap, choke, punch, kick, club

and threaten him.” (Compl. ¶ 14.) He further alleges that “correction officers continue to

physically and mentally abuse plaintiff in the same fashion until he renounces his

conscientious beliefs.” (Id. ¶ 15.)

       Before the District Court ruled on Prall’s IFP motion, he submitted an amended

complaint. The amended complaint names the correctional officers whom he alleges

continue to assault him and further alleges, among other things, that:
                                             2
       Prall is subjected to torture in MCU at least once a week. One of the
       methods defendant Newsom and unknown named defendants-corrections
       officers use is to choke Prall until he loses consciousness; slap Prall’s face;
       and roughly stomp on Prall’s toes and fingers with their boots. The other
       method is to spray mace in Prall’s eyes, up his nose, down his throat, on his
       genitals, and to the surface of his rectum. Another method used is to poke
       Prall with needles, kick him with boots, beat him with fist to the body, and
       electrocute with devices that can burn holes in a rug and rupture the
       speakers in a television set. During the course of non-routine body
       searches, . . . [Prall] is threatened that defendant Newsom and defendants-
       correction officers will man-handled [sic] and sodomize him with sticks.

(Id. ¶ 76.)

       By order entered August 16, 2010, the District Court denied Prall’s motion to

proceed IFP. In doing so, the District Court concluded that Prall had raised only

“perfunctory and insufficient claims of ‘imminent danger’” and that “his allegations are

limited solely to a past incident which fails to allege serious physical injury.” (Dist. Ct.

Op. at 5-6.)

       Prall appeals. We have jurisdiction under 28 U.S.C. § 1291 to review the denial of

leave to proceed IFP, see Abdul-Akbar, 239 F.3d at 311, and we exercise plenary review

over the District Court’s interpretation of § 1915(g), see Gibbs v. Cross, 160 F.3d 962,

964 (3d Cir. 1998). We conclude that the District Court erred in denying Prall’s IFP

motion here.

       Pro se allegations of imminent danger must be evaluated in accordance with the

liberal pleading standard applicable to pro se litigants. See id. at 966; Gibbs v. Roman,

116 F.3d 83, 86 & n.6 (3d Cir. 1997), overruled on other grounds by Abdul-Akbar, 239
F.3d at 312. This standard does not require district courts to accept “allegations that are
                                              3
fantastic or delusional and rise to the level of the ‘irrational or wholly incredible.’”

Gibbs, 160 F.3d at 967 (quoting Denton v. Hernandez, 504 U.S. 25, 33 (1992)). The

District Court did not conclude that Prall’s allegations rise to that level, however, and we

cannot say that they do. Instead, the District Court concluded that they were

“insufficient” and related solely to a past incident. We express no opinion on the merits

of Prall’s allegations, but they plainly state a continuing danger of serious physical injury

that was imminent at the time he filed his complaint.

       The District Court also reviewed Prall’s extensive history of litigation. The

District Court’s description of Prall as an “inexorable litigant” is apt, and we share its

concerns. Nevertheless, the PLRA permits even litigious prisoners to proceed without

pre-payment of the fee if they are under imminent danger of serious physical injury, and

Prall has adequately alleged as much in this case. See Gibbs, 160 F.3d at 965. We

further note that the majority of Prall’s previous civil actions were habeas proceedings in

which he challenged his criminal convictions. We are not aware of any civil action in

which Prall has alleged abuse by correctional officers of the kind he alleges here. If he

had a history of raising such allegations, our ruling may well have been different. As it

is, however, Prall is eligible to proceed without pre-paying the filing fee.

       Accordingly, we will vacate the judgment of the District Court and remand for it

to grant Prall’s motion for leave to proceed IFP if it determines that he has made a

sufficient showing of indigence, see Gibbs v. Ryan, 160 F.3d 160, 161 n.1 (3d Cir. 1998),

and thereafter to conduct such further proceedings as may be appropriate. We emphasize
                                               4
that we express no opinion on the merits of Prall’s claims and that his complaint remains

subject to screening under 28 U.S.C. § 1915(e). See Gibbs, 160 F.3d at 967. Prall’s

motions to expedite this appeal and for other relief are denied. 1




   1
     As a prisoner, Prall is required to pay the filing fee for this appeal in installments.
See 28 U.S.C. § 1915(b). The Clerk is directed to issue a separate order noting that
Prall’s IFP motion on appeal has been granted and directing the assessment and
collection of fees in accordance with the statute.
                                               5